ANSTEAD, Judge,
specially concurring:
I agree that the trial court’s order denying post-conviction relief should be affirmed. The post-conviction relief motion asserted a claim of ineffective assistance of counsel on two grounds: (1) general inexperience and incompetence of counsel as a criminal defense lawyer and the manner in which he defended appellant, and (2) conflict of interest. After an evidentiary hearing the trial court concluded that appellant did not establish that his counsel was ineffective or that any claimed inadequacies prejudiced the appellant, and that “any potential conflict of interest which the defendant now claims to have existed had been explained before trial to the defendant by his attorney.” On appeal only the conflict of interest issue is argued. I think the trial court’s conclusion, which I interpret to mean that the appellant waived any conflict of interest problem, is supported by the evidence adduced at the hearing which specifically contains the testimony of the two attorneys that defended appellant and his codefendant.